Citation Nr: 0207597	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran's sole service-connected disability is post-
traumatic stress disorder (PTSD), for which a 70 percent 
disability rating has been assigned. 

3.  The veteran's service-connected PTSD precludes him from 
performing all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is unable to work because of 
his service-connected PTSD and he is therefore entitled to 
TDIU.  In this regard, he contends that he can not stand 
crowds or be around people, and these symptoms interfere with 
his ability to maintain employment.  

Factual Background

A January 1997 VA PTSD examination report reflects that the 
veteran was unemployed.  He reported that he had had about 
thirty jobs since his discharge from service, but that he was 
not able to keep any of them.  He related that his inability 
to handle the loud noises and working in close proximity to 
lots of other people led to severe anxiety and isolation that 
led to him losing the jobs.  It was stated that he was not in 
receipt of any compensation or disability.  It was noted that 
the veteran had a high school education and one year of 
college.  After a mental status examination, a diagnosis of 
severe PTSD was entered by the examining physician.  A Global 
Assessment Functioning Score (GAF) of 30/40 was recorded.  

In support of his claim, the veteran filed VA Form 21-8940, 
Veteran's Application For Increased Compensation Based on 
Unemployability with the RO in Indianapolis, Indiana in 
January 1998.  On that form, the veteran indicated that his 
service-connected PTSD prevented him from following any 
substantially gainful employment.  He indicated that he had 
last worked full-time in 1972, and that the most money he had 
earned in a year was $18,000 when he worked in a factory.  
The veteran reported that he had worked 20 hours a week in 
1994-1995 at a food restaurant earning $300.00 a month but 
that he left because of his PTSD.  It was noted that the 
veteran had not tried to obtain employment since he became 
too disabled to work.  He reported that he had a high school 
education.  

An April 1998 VA PTSD examination report reflects that the 
veteran did not have a stable job.  He indicated that for the 
previous year, he had worked seven or eight jobs and that 
each job lasted about two to three months.  The veteran 
related that most of the jobs were factory jobs, and that he 
could not handle the noise or the crowds.  The veteran 
indicated that he had held an office job in a government 
agency but that he quit after two months because of the 
noise.  The veteran related that since he was last evaluated 
by VA in 1997, he had not tried to apply for or seek any 
employment.  The pertinent diagnosis in April 1998 was 
chronic PTSD.  The veteran's psychostressors were noted to 
have been employment and family problems, status-post divorce 
and a history of exposure to severe stress.  The examiner 
assigned a GAF score of 70, which was noted by the examiner 
to have been the same as the previous year. 

An April 1998 VA general medical examination report reflects 
that the veteran was unemployed.  Diagnoses of chronic pain 
in the left shoulder, status-post injury in the left ribs and 
chronic low back pain were recorded by the examining 
physician. 

A September 1999 VA mental disorders examination report 
reflects that the veteran reported having last worked in 1997 
at a car wash.  He stated that his longest period of 
employment was for four years.  The appellant indicated that 
he had held in excess of thirty five jobs and that he was 
unable to hold a job because of his inability to relate to 
others.  A pertinent diagnosis of PTSD was entered by the 
examiner.  The veteran was assigned a GAF score of 40.  The 
examiner concluded that the veteran definitely had a severe 
degree of impairment in his ability to pursue gainful 
employment.  

An October 2000 private examination report reflects that 
since the veteran's discharge from the service in 1972, he 
had held over thirty jobs, many of which were beneath his 
level of potential.  A diagnosis of chronic and severe PTSD 
with delayed onset due to combat trauma was entered by the 
physician.  A GAF score of 30 was assigned.  It was noted by 
the physician that the appellant's highest GAF score over the 
previous year had been 35.  

Analysis

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a) (2001).  Also, the 
question in determining whether a veteran is entitled to a 
TDIU is whether the veteran is capable of performing physical 
and mental acts required by employment, not whether the 
veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

As set forth above, the veteran is now service-connected at 
70 percent for his PTSD. The competent and probative evidence 
reflects that the veteran's PTSD prevents him from obtaining 
and maintaining substantially gainful employment.  The Board 
therefore finds that the objective criteria at 38 C.F.R. § 
4.16(a) have been met for consideration of a TDIU.

Initially, the Board has considered the veteran's educational 
and employment history.  In his December 1997 application, 
the veteran reported having graduated high school and stated 
that he had last worked part-time in 1994-1995.  The Board 
further notes that when examined by VA in September 1999, he 
reported that he had last worked in 1997.  In any case, the 
veteran has been unemployed during the entire pendency of 
this appeal.

Addressing the service-connected PTSD, the veteran has 
indicated during both private and VA examinations that he is 
unable to work because he can not relate to others and 
because of his low tolerance for crowds and noise.  The VA 
PTSD examiner in September 1999 opined that the veteran's 
PTSD definitely caused a severe degree of impairment in his 
ability to pursue gainful employment.  There is no competent 
evidence of record contrary to the VA examiner's conclusion.  
The Board gives this opinion substantial weight because the 
evidence of record supports it.  In this regard, the 
veteran's employment history is poor, with evidence of 
numerous marginal to unskilled jobs, such as a position at a 
car wash.  

In addition, the medical evidence of records reflects that 
the veteran has recently been assigned GAF scores of 40 and 
30 in 1999 and 2000, respectively.  Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

While the VA examiner in September 1999 did not distinguish 
between the veteran's service-connected and non-service-
connected disabilities, the Board finds that the evidence 
pertaining to the veteran's service-connected PTSD is 
sufficient upon which to conclude that this disability, 
standing alone, would render the veteran unemployable, 
particularly in light of his severe occupational impairment 
caused by his service-connected PTSD.  Furthermore, the law 
dictates that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue, the benefit of the doubt must be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  Therefore, giving the 
veteran the benefit of the doubt, the Board finds that a 
total compensation rating based on individual unemployability 
is warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the regulations governing the payment of 
monetary awards.



		
	JAMES R. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

